DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement received on 24 March 2022.  Claims 9-19 been withdrawn.  Claims 1-20 are pending in this application.  Claims 1-8 and 20 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 March 2022.

Drawings
The drawings are objected to because The claim element numbers and descriptions of Figs. 1-5, 7-10 and 12-18 are indistinguishable (i.e. blurry).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 8 and 20 are objected to because of the following informalities:  
Claim 1 includes the grammatical issues “… the respective state times” in lines 6-7; and “the diagnostic information in a user interface” in line 11.  Suggested claim language: “… the at least one second state and the respective state time” in lines 6-7; and “the diagnostic information on a user interface” in line 11. 

Claim 1 recites “a fault indicator condition” in line 6 and “the fault indication” in line 9.  The limitation of “the fault indication” in line 9 should read “the fault indication condition” to reflect antecedence for the limitation in line 9 and has been interpreted as such for the purpose of examination.

Claim 1 recites “at least one second state” in line 3 and “the at least one second states” in line 8.  The limitation of “the at least one second states” should read “the at least one second state” to reflect antecedence for the limitation in line 3 and has been interpreted as such for the purpose of examination.

Claim 1 recites “at least one of the at least one second states” in line 8 and “the one of the at least one second state” in line 10.  The limitation of “the one of the at least one second state” in line 10 should read “the at least one of the at least one second state” to reflect antecedence for the limitation in line 8 and has been interpreted as such for the purpose of examination.

Claim 6 includes the grammatical issue “providing in the user interface” in line 1.  Suggested claim language: “providing on the user interface”. 

Claim 8 recites “a diagnostic output” in line 1 and “the output” in lines 4 and 6.  The limitation of “the output” in lines 4 and 6 should read “the diagnostic output” to reflect antecedence for the limitation in line 1 and has been interpreted as such for the purpose of examination.

Claim 20 includes the grammatical issues “… the respective state times” in line 8; and “the diagnostic information in a user interface” in line 12.  Suggested claim language: “… the at least one second state and the respective state time” in line 8; and “the diagnostic information on a user interface” in line 12. 

Claim 20 recites “a fault indicator condition” in line 7 and “the fault indication” in line 10.  The limitation of “the fault indication” in line 10 should read “the fault indication condition” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 20 recites “at least one second state” in line 4 and “the at least one second states” in line 9.  The limitation of “the at least one second states” in line 9 should read “the at least one second state” to reflect antecedence for the limitation in line 4 and has been interpreted as such for the purpose of examination.

Claim 20 recites “at least one of the at least one second states” in line 9 and “the one of the at least one second state” in line 11.  The limitation of “the one of the at least one second state” in line 11 should read “the at least one of the at least one second state” to reflect antecedence for the limitation in line 9 and has been interpreted as such for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “… and the respective state times” in line 7.  Suggested claim language: “… and respective state time” in light of the claim objection to claim 1.

Claim 20 recites “… and the respective state times” in line 8.  Suggested claim language: “… and respective state time” in light of the claim objection to claim 20.

Claims 2-8, dependent from claim 1, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “an indication” in line 10 and claim 5 recites “an indication” in line 2.  It is unclear whether the recited limitation of “an indication” in claim 5 is the same or disparate from that in claim 1; hence claim 5 is rendered indefinite.  Suggested claim language: “another indication” in claim 5, line 2.  For purpose of examination, “an indication” in claim 5 has been interpreted as “another indication”.

Claims 6 and 7, dependent from claim 5, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 5.

Claim 5 recites “state times associated with the current state” in line 4.  The limitation is unclear as to how a plurality of different times (i.e. state times) is  associated with a single state (i.e. current state); hence, claim 5 is rendered indefinite.  For the purpose of examination, the limitation of “state times associated with the current state” has been interpreted as “a state time associated with the current state”.  

Claims 6 and 7, dependent from claim 5, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 1 recites “a method for diagnosing faults in an industrial machine, therefore is a process, which is a statutory category of invention.

At step 2A, prong one, the claim recites “determining a fault indicator condition responsive to determining, based on the at least one second state and the respective state times, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second states”.

The limitation of “determining a fault indicator condition responsive to determining, based on the at least one second state and the respective state times, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second states”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses comparing data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

As step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “identifying a first state associated with the industrial machine”; “identifying at least one second state associated with the industrial machine based on the first state”; “for each identified second state, determining a state time associated with the second state”; “generating, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state”; and “outputting the diagnostic information in a user interface of the industrial machine”.
The limitation of “identifying a first state associated with the industrial machine”  represent mere data gathering recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity.  (see MPEP 2106.05(g)).  

The limitations “identifying at least one second state associated with the industrial machine based on the first state”; and “for each identified second state, determining a state time associated with the second state” represents mere data gathering that is necessary for use in the recited judicial exception, as the state time data associated second state is used in the metal concept of “determining a fault indicator”.  The “identifying” and “determining” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

The limitation of “generating, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state” further represents mere gathering of information obtained from performing the abstract process of “determining a fault indicator condition”.  The generating of the “diagnostic information” is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)). 

The limitation of “outputting the diagnostic information in a user interface of the industrial machine” represents an extra-solution activity because it is a mere or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05 (g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of “identifying a first state associated with the industrial machine”; “identifying at least one second state associated with the industrial machine based on the first state”; “for each identified second state, determining a state time associated with the second state”; and “generating, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state” represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

With respect to the limitation of “outputting the diagnostic information in a user interface of the industrial machine”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.  
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 2, recites “maintaining, during operation of the industrial machine, a history of states and associated state times, wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times.”

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim limitations of “maintaining, during operation of the industrial machine, a history of states and associated state times, …” and “wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times” represent mere data gathering that is necessary for use in the judicial exception of “determining a fault indicator condition”.  The “maintaining”  and “identifying” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

As step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of ‘maintaining” and “identifying” represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 3 recites “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times.”

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim limitation of “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times” represents mere data gathering.  The “copying” is recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

As step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of ‘copying” represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 5 recites “the user interface further comprises generating an indication of a state history of the industrial machine, the state history comprising a current state of the industrial machine, a state that will be active after the current state, a state that was active before current state and state times associated with the current state.”

As step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim limitation of “generating an indication of a state history of the industrial machine, the state history comprising a current state of the industrial machine, a state that will be active after the current state, a state that was active before current state and state times associated with the current state” represents an extra-solution activity because it is a mere or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05 (g)).

Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the limitation of “generating an indication of a state history of the industrial machine, the state history comprising a current state of the industrial machine, a state that will be active after the current state, a state that was active before current state and state times associated with the current state” represents an insignificant extra-solution activity of outputting data.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.  

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 8 recites “generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions”; and “providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the output indicating timing of state transitions and to output a time period between the selected two positions”.

As step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, “a time calculation user interface element” does not integrate the judicial exception into a practical application.  The limitation of “a time calculation user interface element” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitations of “generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions”; and “… select two positions within the output indicating timing of state transitions and to output a time period between the selected two positions” represent mere data gathering recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity.  (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of “a time calculation user interface element”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions”; and “… select two positions within the output indicating timing of state transitions and to output a time period between the selected two positions” represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 20 represents an equivalent system claim to claim 1 and is rejected under the same rational as claim 1. 

Further, the additional elements of “a controller” and “a memory” at step 2A, prong two does not integrate the judicial exception into a practical application.  The limitations of “a controller” and “a memory” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “a controller” and “a memory”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a(2) as being anticipated by U.S. Patent Publication No. 20170205804 A1 (hereinafter Kuroki).
As per claim 1, Kuroki discloses a method for diagnosing faults in an industrial machine, comprising: 
identifying a first state associated with the industrial machine (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining a first data block of a program associated with an actual machining time and theoretical machining time stored in a memory (Fig. 1, element 21)); 
identifying at least one second state associated with the industrial machine based on the first state (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining subsequent program blocks of a program to the first data block associated with respective actual machining times and respective machining times stored in the memory); 
for each identified second state (i.e. the subsequent program blocks), determining a state time associated with the second state (pg. 2, par. [0026]; i.e. “… actual machining time measuring unit 13 measures an actual machining time Tr which is a time taken for execution of a block for each block included in a program 20 when the program 20 is executed, and stores the measured actual machining time Tr in a storage unit 21 in association with each block.”); 
determining a fault indicator condition (pgs. 2-3, par. [0033]; i.e. “… when the obtained difference is larger than a predetermined certain threshold value, the cause specifying unit 16 specifies the block as a block having a difference between the actual machining time Tr and the reference machining time Tb.”) responsive to determining, based on the at least one second state and the respective state times, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second states (pgs. 2-3, par. [0033]; “The cause specifying unit 16 first obtains a difference between the actual machining time Tr and the reference machining time Tb …”); 
generating, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block …); and 
outputting the diagnostic information in a user interface of the industrial machine (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block, and the like, and causes the display data to be displayed on a display device (not illustrated).”.

As per 2, Kuroki discloses maintaining, during operation of the industrial machine, a history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time), wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times (pgs. 2-3, par. [0033] and Fig. 1, element 16; i.e. the cause specifying unit obtaining the stored subsequent program blocks and their associated actual machining time and respective machining time).

As per claim 5, Kuroki discloses the user interface (pg. 3, par. [0041]; i.e. “Fig. 2 illustrates an example of a screen in which the display data generated by the display unit 17 is displayed on the display device.”) further comprises generating an indication of a state history of the industrial machine (pg. 4, par. [0054] and Fig. 2, elements (a)-(i)), the state history comprising a current state of the industrial machine (Fig. 2, element (c); e.g. block “N2T0101” of a program “Path 1”), a state that will be active after the current state (Fig. 2, element (c); e.g. block “N3M03 S1000” of program “Path 1” which is subsequent to block “N2T0101”), a state that as active before current state (Fig. 2, element (c); e.g. block “N1G50 X_Z_” of program “Path 1” which proceeds block “N2T0101”) and state times associated with the current state (Fig. 2, element (d); e.g. Actual Machining Time Tr of 200 associated with block “N2T0101”).

As per claim 20, Kuroki discloses an industrial machine comprising a controller (pgs. 1-2, par. [0022] and Fig. 1, element 1; i.e. a numerical controller) and a memory (pg. 2, par. [0023]; i.e. a program stored in memory) storing computer readable instructions configured to cause the controller to: 
identify a first state associated with the industrial machine (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining a first data block of a program associated with an actual machining time and theoretical machining time stored in a memory (Fig. 1, element 21)); 
identify at least one second state associated with the industrial machine based on the first state (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining subsequent program blocks of a program to the first data block associated with respective actual machining times and respective machining times stored in the memory); 
for each identified second state (i.e. the subsequent program blocks), determine a state time associated with the second state (pg. 2, par. [0026]; i.e. “… actual machining time measuring unit 13 measures an actual machining time Tr which is a time taken for execution of a block for each block included in a program 20 when the program 20 is executed, and stores the measured actual machining time Tr in a storage unit 21 in association with each block.”); 
determine a fault indicator condition (pgs. 2-3, par. [0033]; i.e. “… when the obtained difference is larger than a predetermined certain threshold value, the cause specifying unit 16 specifies the block as a block having a difference between the actual machining time Tr and the reference machining time Tb.”) responsive to determining, based on the at least one second state and the respective state times, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second states (pgs. 2-3, par. [0033]; “The cause specifying unit 16 first obtains a difference between the actual machining time Tr and the reference machining time Tb …”); 
generate, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block …); and 
output the diagnostic information in a user interface of the industrial machine (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block, and the like, and causes the display data to be displayed on a display device (not illustrated).”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of U.S. Patent Publication No. 2013/0318392 A1 (hereinafter Guo).

As claim 3, Kuroki does not expressly teach copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times.

However Guo, in an analogous art of fault detection (pg. 1, par. [0011]), teaches the missing limitation of copying, responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history (pg. 1, par. [0011] and pg. 5, par. [0115]; i.e. in response to determining a sign of a fault, copying stored data from one storage component to another) for the purpose of protecting data (pg. 1, par. [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of copying, responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history to ensure improving the reliability of data (Guo: pg. 8, par. [0166]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of U.S. Patent No. 3,222,504 (hereinafter Arnold).

As per claim 4, Kuroki teaches the state time associated with each of the at least one second states is based upon a value of a global timer at a time of transition to the second state (pg. 2, par. [0026]; i.e. “… using a difference between a time of the control start point and a time of the control end point based on each block acquired from a timer (not illustrated) as the actual machining time Tr …”).
Not explicitly taught is the global timer is used by the industrial machine to synchronise all operations of the industrial machine.

However Arnold, in an analogous art of monitoring a machine (col. 1, lines 11-15) teaches the missing limitation of a global timer is used by a machine to synchronise all operations of the machine (col. 2, lines 65-67 and claim 4; claim 4: “a timer for controlling the sequence of operations of said system”) for the purpose of controlling operations of a machine (col. 1 lines 29-31).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of a global timer is used by a machine to synchronise all operations of the machine to advantageously monitor errors in a system so corrections can be made to overcome the errors (Arnold: col. 1, lines 50-54).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of U.S. Patent Publication No. 2015/0051726 A1 (hereinafter Enhus).

As per claim 6, Kuroki does not expressly teach providing in the user interface, a state-force user interface element, wherein selection of the state-force user interface element causes the industrial machine to transition to a predetermined state.

However Enhus, in an analogous art of monitoring a function of an industrial robot (pg. 1, par. [0003] and pg. 5, par. [0087]), teaches the missing limitation of providing in a user interface (i.e. a touch screen arranged at a control panel), a state-force user interface element (i.e. a portion of the touch screen arranged at the control panel for operating (e.g. starting and stopping) the industrial robot (IR)), wherein selection of the state-force user interface element causes an industrial machine to transition to a predetermined state (pg. 6, par. [0102]; i.e. the portion of the touch screen at the control panel that starts the industrial robot) for the purpose of controlling a sequence of a processing process (pg. 6, par. [0102]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of providing in a user interface, a state-force user interface element, wherein selection of the state-force user interface element causes an industrial machine to transition to a predetermined state to optimally secure synchronization of the processing process and a monitoring function (Enhus: pg. 3, par. [0036]).

As per claim 7, Kuroki teaches maintaining, during operation of the industrial machine, a history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time), wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times (pgs. 2-3, par. [0033] and Fig. 1, element 16; i.e. the cause specifying unit obtaining the stored subsequent program blocks and their associated actual machining time and respective machining time); 
wherein maintenance, during operation of the industrial machine, of a history of states and associated state times continues after operating (pg. 2, par. [0026] and [0027]; i.e. when the program is executed (i.e. started) the memory stores each data block of the program with an associated actual machining times and theoretical machining time).

Kuroki does not expressly teach selection of the state force user interface element.

However Enhus, in an analogous art of monitoring a function of an industrial robot (pg. 1, par. [0003] and pg. 5, par. [0087]), teaches the missing limitation of selection of the state force user interface element (pg. 6, par. [0102]; i.e. the portion of the touch screen at the control panel that starts the industrial robot) for the purpose of controlling a sequence of a processing process (pg. 6, par. [0102]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of selection of the state force user interface element to optimally secure synchronization of the processing process and a monitoring function (Enhus: pg. 3, par. [0036]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of U.S. Patent Publication No. 2017/0052518 A1 (hereinafter Wang) in view of U.S. Patent Publication No. 2014/0152669 A1 (hereinafter Omiya).

As per claim 8, Kuroki does not expressly teach generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions; and 
providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the output indicating timing of state transitions and to output a time period between the selected two positions.

However Wang, in an analogous art of a data display (pg. 3, par. [0031]; i.e. a display of a user device), teaches the missing limitation generating a diagnostic output comprises processing the second state (Fig. 3, element 39; i.e. sequence operations (e.g. Op1 …Op9)) and state time information (i.e. actual cycle time indicators) to generate an output indicating timing of state transitions (pg. 7, par. [0048]) for the purpose of display data for a machine (pg. 7, par. [0048] and pgs. 11-12, par. [0062];i.e. a computer numerically controlled machined).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions to increase facility efficiency and decrease facility downtime (Wang: pgs. 1-2, par. [0007] and pg. 5, par. [0041]).

The combination of Kuroki in view of Wang does not expressly teach providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the output indicating timing of state transitions and to output a time period between the selected two positions.

However Omiya, in an analogous art of displaying information (pg. 1, par. [0003]), teaches the missing limitation of providing a time calculation user interface element (Fig. 2, element 82L and 82R; i.e. range specifying portions of an auxiliary display portion (Fig. 1, element 8B)) configured for display with an output (Fig. 2, element 8A; i.e. main display portion region for displaying detailed information selected using the range specifying portion of the auxiliary display portion), the time calculation user interface configured to allow an operator to select two positions (i.e. a time specified by the range specifying portion 82L to the time specified by the range specifying portion 82R) within the output and to output a time period between the selected two positions (pg. 3, par. [0046]-[0051]) for the purpose of adjusting display content of information (pg. 3, par. [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang to include the addition of the limitation of providing a time calculation user interface element configured for display with an output, the time calculation user interface configured to allow an operator to select two positions within the output and to output a time period between the selected two positions to advantageously provide a convenient apparatus to attain a desired display range of information (Omiya: pg. 1, par. [0008] and [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to synchronizing systems using timers and data collection systems.

U.S. Patent Publication No. 2002/0065940 A1 discloses a period control synchronous system for synchronizing periodic control between one or more controllers connected to a network and one or more devices such as servo motors connected to the network.

U.S. Patent Publication No. 2020/0301405 A1 discloses anomaly detection in systems with time-varying operations.

U.S. Patent Publication No. 2022/0188540 A1 discloses method and/or system for monitoring an operation performed by a human such as a manufacturing operation in a manufacturing facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117